Name: Commission Regulation (EC) No 1354/2001 of 4 July 2001 amending Council Regulation (EC) No 467/2001 as regards the persons and entities covered by the freeze of funds and the organisations and agencies exempted from the flight ban in respect of the Taliban of Afghanistan
 Type: Regulation
 Subject Matter: international affairs;  United Nations;  free movement of capital;  air and space transport;  Asia and Oceania
 Date Published: nan

 Avis juridique important|32001R1354Commission Regulation (EC) No 1354/2001 of 4 July 2001 amending Council Regulation (EC) No 467/2001 as regards the persons and entities covered by the freeze of funds and the organisations and agencies exempted from the flight ban in respect of the Taliban of Afghanistan Official Journal L 182 , 05/07/2001 P. 0015 - 0023Commission Regulation (EC) No 1354/2001of 4 July 2001amending Council Regulation (EC) No 467/2001 as regards the persons and entities covered by the freeze of funds and the organisations and agencies exempted from the flight ban in respect of the Taliban of AfghanistanTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 467/2001 of 6 March 2001 prohibiting the export of certain goods and services to Afghanistan, strengthening the flight ban and extending the freeze of funds and other financial resources in respect of the Taliban of Afghanistan and repealing Regulation (EC) No 337/2000(1), and in particular Article 10(1), second indent, thereof,Whereas:(1) Annex I to Regulation (EC) No 467/2001 lays down the list of persons and entities covered by the freeze of funds under that Regulation. Annex VI lists the organisations and agencies exempted from the flight ban under that Regulation.(2) The Taliban Sanctions Committee has determined a new consolidated and restructured list of persons and entities to whom the freeze of funds should apply.(3) In order to enable banks and financial institutions to apply the financial sanctions effectively, it is appropriate to add an alphabetical list of the persons and entities concerned to the list as determined by the Taliban Sanctions Committee.(4) The Taliban Sanctions Committee has also determined a list of humanitarian organisations to be added to the existing list of those exempted from the flight ban.(5) Annexes I and VI to Regulation (EC) No 467/2001 should therefore be amended accordingly.(6) In order to ensure that the measures provided for in this Regulation are effective, it should enter into force as a matter of urgency,HAS ADOPTED THIS REGULATION:Article 1Regulation (EC) No 467/2001 is amended as follows:1. Annex I is replaced by the text in Annex I to this Regulation.2. Annex VI is amended as set out in Annex II to this Regulation.Article 2This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 4 July 2001.For the CommissionChristopher PattenMember of the Commission(1) OJ L 67, 9.3.2001, p. 1.ANNEX I"ANNEX IList of persons, entities and bodies referred to in Article 2 as listed by the Taliban Sanctions Committee1. PERSONS- Mullah Hadji Mohammad Hassan, First Deputy, Council of Ministers, Governor of Kandahar,- Maulavi Abdul Kabir, Second Deputy, Council of Ministers, Governor of Nangahar Province, Head of Eastern Zone,- Mullah Mohammed Omar, Leader of the Faithful ("Amir-ul-Mumineen"), Afghanistan,- Mullah Mohammad Tahre Anwari, Administrative Affairs,- Maulavi Sayyed Haqqan, Minister of Administrative Affairs,- Maulavi Abdul Latif Mansur, Minister of Agriculture,- Mullah Shams-ur-Rahman, Deputy Minister of Agriculture,- Maulavi Attiqullah Akhund, Deputy Minister of Agriculture,- Maulavi Abdul Ghafoor, Deputy Minister of Agriculture,- Akhtar Mohammad Mansour, Minister of Civil Aviation and Transportation,- Hadji Tahis, Deputy Minister of Civil Aviation,- Mullah Mohammad Naim, Deputy Minister of Civil Aviation,- Hidayatullah Abu Turab, Deputy Minister of Civil Aviation,- Mullah Yar Mohammad Rahimi, Minister of Communication,- Mullah Haji Alla Dad Tayeb, Deputy Minister of Communication,- Maulavi Abdul Razaq, Minister of Commerce,- Maulavi Faiz Mohammad Faizan, Deputy Minister of Commerce,- Maulavi Nik Mohammad, Deputy Minister of Commerce,- Mullah Matiullah, Kabul Custom House,- Maulavi Dadullah Akhund, Minister of Construction,- Mullah Hadji Ubaidullah Akhund, Minister of Defence,- Mullah Fazel M. Mazloom, Deputy Chief of Army Staff,- Mullah Baradar, Deputy, Minister of Defence,- Mullah Abdul Rauf, Commander of Central Corpus,- Mullah Amir Khan Motaqi, Minister of Education,- Mullah Mohammad Nasim Hanafi, Deputy Minister of Education,- Maulavi S. Ahmed Shahidkhel, Deputy Minister of Education,- Mullah Abdul Wasay Aghajan Motasem, Minister of Finance,- Mullah Arefullah Aref, Deputy Minister of Finance,- Mullah Haji M. Ahmadi, President of Da Afghanistan Bank,- Abdul Wakil Mutawakil, Minister of Foreign Affairs,- Abdul Rahman Zahed, Deputy Minister of Foreign Affairs,- Mullah Abdul Jalil, Deputy Minister of Foreign Affairs,- Dr. Abdul Satar Paktis, Protocol Dept, Ministry of Foreign Affairs,- Maulavi Faiz, Information Dept, Ministry of Foreign Affairs,- Shams-us-Safa Aminzai, Press Centre, Ministry of Foreign Affairs,- Maulavi Abdul Baqi, Consulate Dept, Ministry of Foreign Affairs,- M. Jawaz Waziri, UN Dept, Ministry of Foreign Affairs,- Maulavi Djallalouddine Haqani, Minister of Frontier Affairs,- Maulavi Abdul Hakim Monib, Deputy Minister of Frontier Affairs,- Alhaj M. Ibrahim Omari, Deputy Minister of Frontier Affairs,- Qari Din Mohammad, Minister of Higher Education,- Maulavi Hamidullah Nomani, High Ranking Official in the Ministry of Higher Education,- Zabihullah Hamidi, Deputy Minister of Higher Education,- Maulavi Arsalan Rahmani, Deputy Minister of Higher Education,- Maulavi Qudratullah Jamal, Minister of Information,- Mullah Abdul Baqi, Vice-Minister of Information and Culture,- Maulavi Abdul Rahman Ahmad Hottak, Deputy (Cultural) Minister of Information and Culture,- Maulavi Rahimullah Zurmati, Deputy (Publication) Minister of Information and Culture,- Abdulhai Motmaen, Information and Culture Dept, Kandahar,- Maulavi Mohammad Yaqoub, Head of BIA,- Mullah Abdul Razaq, Minister of Interior Affairs,- Mullah Abdul Samad Khaksar, Deputy (Security) Minister of Interior Affairs,- Mohammad Sharif, Deputy Minister of Interior Affairs,- Maulavi Noor Jalal, Deputy (Administrative) Minister of Interior Affairs,- Maulavi Saed M. Azim Agha, Passport and Visa Dept,- Mullah Nooruddin Turabi, Minister of Justice,- Maulavi Jalaluddine Shinwari, Deputy Minister of Justice,- Alhaj Mullah Mohammad Essa Akhund, Minister of Mines and Industries,- Maulavi Sayeedur Rahman Haqani, Deputy Minister of Mines and Industries,- Mullah Abdul Salam Zaief, Deputy Minister of Mines and Industries,- Maulavi Mohammad Azam Elmi, Deputy Minister of Mines and Industries,- Qari Din Mohammad Hanif, Minister of Planning,- Maulavi Ezatullah, Deputy Minister of Planning,- Maulavi M. Musa Hottak, Deputy Minister of Planning,- Mullah Mohammad Abbas Akhund, Minister of Public Health,- Sher Abbas Stanekzai, Deputy Minister of Public Health,- Maulavi Mohammadullah Mati, Minister of Public Works,- Maulavi Rostam Nuristani, Deputy Minister of Public Works,- Hadji Molla Atiqullah, Deputy Minister of Public Works,- Maulavi Najibullah Haqqani, Deputy Minister of Public Works,- Maulavi Sayyed Ghiassouddine Agha, Minister of Haj and Religious Affairs,- Maulavi Moslim Haqqani, Deputy Minister of Haj and Religious Affairs,- Maulavi Qalamudin Momand, Deputy Minister of Haj Affairs,- Maulavi Abdul Raqib Takhari, Minister of Repatriation,- Ramatullah Wahidyar, Deputy Minister for Martyrs and Repatriation,- Mohammad Sediq Akhundzada, Deputy Minister of Martyrs and Repatriation,- Maulavi Mohammad Wali, Minister of Department of Preventing Vice and Propagating Virtue,- Maulavi Mohammad Salim Haqqani, Deputy Minister of Preventing Vice and Propagating Virtue,- Maulavi Sayed Esmatullah Asem, Deputy Minister of Preventing Vice and Propagating Virtue,- Qiari Ahmadulla, Minister of Security (Intelligence),- Maulavi Abdul-Haq-Wasseq, Deputy Minister of Security (Intelligence),- Maulavi Ehsanullah, Deputy Minister of Security (Intelligence),- Mullah Habibullah Reshad, Head of Investigation Dept,- Mullah Ahmed Jan Akhund, Minister of Water and Electricity,- Eng. Mohammad Homayoon, Deputy Minister of Water and Electricity,- Maulavi Saiduddine Sayyed, Vice-Minister of Work and Social Affairs,- Maulavi Abdul Jabbar, Governor of Baghlan Province,- Maulavi Nurullah Nuri, Governor of Balkh Province, Head of Northern Zone,- Muhammad Islam, Governor of Bamiyan Province,- Mullah Janan, Governor of Fariab,- Mullah Dost Mohammad, Governor of Ghazni Province,- Maulavi Khair Mohammad Khairkhwah, Governor of Herat Province,- Maulavi Abdul Bari, Governor of Helmand Province,- Maulavi Walijan, Governor of Jawzjan Province,- Mullah M. Hasan Rahmani, Governor of Kandahar Province,- Mullah Manan Nyazi, Governor of Kabul Province,- Maulavi A. Wahed Shafiq, Deputy Governor of Kabul Province,- Alhaj Mullah Sadudin Sayed, Mayor of Kabul City,- Maulavi Shafiqullah Mohammadi, Governor of Khost Province,- Maulavi Nazar Mohammad, Governor of Kunduz Province,- M. Eshaq, Governor of Laghman Province,- Maulavi Zia-ur-Rahman Madani, Governor of Logar Province,- Maulavi Hamsudin, Governor of Wardak (Maidan) Province,- Maulavi A. Kabir, Governor of Nangarhar Province,- Mullah M. Rasul, Governor of Nimroz Province,- Maulavi Tawana, Governor of Paktia Province,- Mullah M. Shafiq, Governor of Samangan Province,- Maulavi Aminullah Amin, Governor of Saripul Province,- Maulavi Abdulhai Salek, Governor of Urouzgan Province,- Maulavi Ahmad Jan, Governor of Zabol Province,- Noor Mohammad Saqib, Chief Justice of Supreme Court,- Maulavi Sanani, Head of Dar-ul-Efta,- Maulavi Samiullah Muazen, Deputy of High Court,- Maulavi Shahabuddin Delawar, Deputy of High Court,- Abdul Rahman Agha, Chief Justice of Military Court,- Mullah Mustasaed, Head of Academy of Sciences,- Maulavi Esmatullah Asem, SG of Afghan Red Crescent Society (ARCS),- Maulavi Qalamuddin, Head of Olympic Committee,- Abdul Salam Zaeef, Taliban Ambassador to Pakistan,- Abdul Hakim Mujahid, Taliban envoy to the United Nations,- General Rahmatullah Safi, Taliban representative in Europe,- Mullah Hamidullah, Head of Ariana Afghan Airlines,- Alhaj Mullah Sadruddin, Mayor of Kabul City,- Amir Khan Muttaqi, Taliban representative in UN-led talks,- Mr Jan Mohammad Madani, ChargÃ © d'Affaires, Taliban Embassy, Abu Dhabi,- Mr Shamsalah Kmalzada, Second Secretary, Taliban Embassy, Abu Dhabi,- Mr Azizirahman, Third Secretary, Taliban Embassy, Abu Dhabi,- Mr Mawlawi Abdul Manan, Commercial AttachÃ ©, Taliban Embassy, Abu Dhab,- Taliban ChargÃ © d'Affaires in Riyadh, Malawi Abdul Wahab,TALIBAN "EMBASSY", ISLAMABAD- Mullah Abdul Salam Zaeef (Ambassador Extraordinary and Plenipotentiary),- Habibullah Fauzi (First Secretary/Deputy Head of Mission),- Mohammad Sohail Shaheen (Second Secretary),- Mohammad Sarwar Siddiqmal (Third Secretary),- Mullah Mohammad Zahid (Third Secretary),- General Abdul Qadeer (Military AttachÃ ©),- Maulavi Nazirullah Anafi (Commercial AttachÃ ©),- Maulavi Abdul Ghafar Qurishi (Repatriation AttachÃ ©),- Mohammad Daud (Administrative AttachÃ ©),TALIBAN "CONSULATE GENERAL", PESHAWAR- Maulavi Najibullah (Consul General),- Qari Abdul Wali (First Secretary),- Syed Allamuddin (Second Secretary),- Maulavi Akhtar Mohammad (Education AttachÃ ©),- Alhaj Maulavi Mohammad Saddiq (Trade Representative),TALIBAN "CONSULATE GENERAL", KARACHI- Maulavi Rahamatullah Kakazada (Consul General),- Mufti Mohammad Aleem Noorani (First Secretary),- Haji Abdul Ghafar Shenwary (Third Secretary),- Maulavi Gul Ahmad Hakimi (Commercial AttachÃ ©),TALIBAN "CONSULATE GENERAL", QUETTA- Maulavi Abdullah Murad (Consul General),- Maulavi Abdul Haiy Aazem (First Secretary),- Maulavi Hamdullah (Repatriation AttachÃ ©).2. ENTITIES AND BODIES- Ariana Afghan Airlines (formerly known as Bakhtar Afghan Airlines), Afghan Authority Building, PO Box 76, Ansari Watt, Kabul, Afghanistan, and any other offices of Ariana Afghan Airlines,- Banke Millie Afghan (aka Afghan National Bank, aka Bank E. Millie Afghan), Jada Ibn Sina, Kabul, Afghanistan, and any other offices of Banke Millie Afghan,- Da Afghanistan Bank (aka Bank of Afghanistan, aka Central Bank of Afghanistan, aka The Afghan State Bank), Ibni Sina Wat, Kabul, Afghanistan, and any other offices of Da Afghanistan Bank,- Account of Ariana Afghan Airlines in Citibank, New Delhi, India,- Account of Ariana Afghan Airlines in Punjab National Bank, New Delhi, India,- De Afghanistan Momtaz Bank,- Agricultural Development Bank of Afghanistan (ADB), United Kingdom.3. INDIVIDUALS AND ENTITIES ASSOCIATED WITH USAMA BIN LADEN (UBL), INCLUDING THOSE IN THE AL-QAIDA ORGANISATION- Usama Bin Muhammad Bin Awad Bin Ladin (aka Abu Abdallah Abd Al-Hakim). Born 28/7/1957, Saudi Arabia. Saudi citizenship withdrawn, now officially an Afghan national,- Muhammad Atif (aka Abu Hafs). Born (probably) 1944, Egypt. Thought to be an Egyptian national. Senior lieutenant to UBL,- Aiman Muhammad Rabi Al-Zawahiri. Born 19.6.1951, Giza, Egypt. Thought to be an Egyptian national. Former leader of the Egyptian Islamic Jihad, now a close associate of UBL,- Sa'd Al-Sharif. Born c. 1969, Saudi Arabia. Brother-in-law and close associate of UBL. Said to be head of UBL's financial organisation,- Saif Al-Adil. Born c. 1963, Egypt. Thought to be an Egyptian national. Responsible for UBL's security,- Amin Al-Haq (aka Muhammad Amin). Born c. 1960, Nangahar province, Afghanistan. Afghan national. Security coordinator for UBL,- Ahmad Sa'id Al-Kadr (aka Abu Abd Al-Rahman Al-Kanadi). Born 1.3.1948, Cairo, Egypt. Thought to be an Egyptian and Canadian national,- Zain Al-Abidin Muhahhad Husain (aka Abu Zubaida and Abd Al-Hadi Al-Wahab). Born 12.3.71, Riyadh, Saudi Arabia. Thought to be a Saudi, Palestinian and Jordanian national. Close associate of UBL and facilitator of terrorist travel,- Saqar Al-Jadawi. Born c. 1965. Thought to be a Yemeni and Saudi national. Aide to UBL- Bilal Bin Marwan. Born c. 1947. Senior lieutenant of UBL.List of persons, entities and bodies referred to in Article 2 in alphabetical order of family names1. PERSONS- Agha, Abdul Rahman, Chief Justice of Military Court,- Agha, Saed M. Azim, Maulavi, Passport and Visa Dept,- Agha, Sayyed Ghiassouddine, Maulavi, Minister of Haj and Religious Affairs,- Ahmadi, Haji M., Mullah, President of Da Afghanistan Bank,- Ahmadulla, Qari, Minister of Security (Intelligence),- Akhund, Ahmed Jan, Mullah, Minister of Water and Electricity,- Akhund, Alhaj Mohammad Essa, Mullah, Minister of Mines and Industries,- Akhund, Hadji Ubaidullah, Mullah, Minister of Defence,- Akhund, Attiqullah, Maulavi, Deputy Minister of Agriculture,- Akhund, Dadullah, Maulavi, Minister of Construction,- Akhund, Mohammad Abbas, Mullah, Minister of Public Health,- Akhundzada, Mohammad Sediq, Deputy Minister of Martyrs and Repatriation,- Amin, Aminullah, Maulavi, Governor of Saripul Province,- Aminzai, Shams-us-Safa, Press-Centre, Ministry of Foreign Affairs,- Anwari, Mohammad Tahre, Mullah, Administrative Affairs,- Aref, Arefullah, Mullah, Deputy Minister of Finance,- Asem, Esmatullah, Maulavi, SG of Afghan Red Crescent Society (ARCS),- Asem, Sayed Esmatullah, Maulavi, Deputy Minister of Preventing Vice and Propagating Virtue,- Atiqullah, Hadji Molla, Deputy Minister of Public Works,- Azizirahman, Mr, Third Secretary, Taliban Embassy, Abu Dhabi,- Baqi, Abdul, Mullah, Vice-Minister of Information and Culture,- Baq, Abdul, Maulavi, Consulate Dept, Ministry of Foreign Affairs,- Baradar, Mullah, Deputy, Minister of Defence,- Bari, Abdul, Maulavi, Governor of Helmand Province,- Delawar, Shahabuddin, Maulavi, Deputy of High Court,- Ehsanullah, Maulavi, Deputy Minister of Security (Intelligence),- Elmi, Mohammad Azam, Maulavi, Deputy Minister of Mines and Industries,- Eshaq M., Governor of Laghman Province,- Ezatullah, Maulavi, Deputy Minister of Planning,- Faiz, Maulavi, Information Dept., Ministry of Foreign Affairs,- Faizan, Faiz Mohammad, Maulavi, Deputy Minister of Commerce,- Ghafoor, Abdul, Maulavi, Deputy Minister of Agriculture,- Hamidi, Zabihullah, Deputy Minister of Higher Education,- Hamidullah, Mullah, Head of Ariana Afghan Airlines,- Hamsudin, Maulavi, Governor of Wardak (Maidan) Province,- Hanafi, Mohammad Nasim, Mullah, Deputy Minister of Education,- Hanif, Qari Din Mohammad, Minister of Planning,- Haqani, Djallalouddine, Maulavi, Minister of Frontier Affairs,- Haqani, Sayeedur Rahman, Maulavi, Deputy Minister of Mines and Industries,- Haqqan, Sayyed, Maulavi, Minister of Administrative Affairs,- Haqqani, Mohammad Salim, Maulavi, Deputy Minister of Preventing Vice and Propagating Virtue,- Haqqani, Moslim, Maulavi, Deputy Minister of Haj and Religious Affairs,- Haqqani, Najibullah, Maulavi, Deputy Minister of Public Works,- Hassan, Hadji Mohammad, Mullah, First Deputy, Council of Ministers, Governor of Kandahar,- Homayoon, Mohammad, Eng., Deputy Minister of Water and Electricity,- Hottak, Abdul Rahman Ahmad, Maulavi, Deputy (Cultural) Minister of Information and Culture,- Hottak, M. Musa, Maulavi, Deputy Minister of Planning,- Islam, Muhammad, Governor of Bamiyan Province,- Jabbar, Abdul, Maulavi, Governor of Baghlan Province,- Jalal, Noor, Maulavi, Deputy (Administrative) Minister of Interior Affairs,- Jalil, Abdul, Mullah, Deputy Minister of Foreign Affairs,- Jamal, Qudratullah, Maulavi, Minister of Information,- Jan, Ahmad, Maulavi, Governor of Zabol Province,- Janan, Mullah, Governor of Fariab,- Kabir, A., Maulavi, Governor of Nangarhar Province,- Kabir, Abdul, Maulavi, Second Deputy, Council of Ministers, Governor of Nangahar Province, Head of Eastern Zone,- Khairkhwah, Khair Mohammad, Maulavi, Governor of Herat Province,- Khaksar, Abdul Samad, Mullah, Deputy (Security) Minister of Interior Affairs,- Kmalzada Shamsalah, Mr, Second Secretary, Taliban Embassy, Abu Dhabi,- Madani, Jan Mohammad, Mr, ChargÃ © d'Affaires, Taliban Embassy, Abu Dhabi,- Madani, Zia-ur-Rahman, Maulavi, Governor of Logar Province,- Manan, Mawlawi Abdul, Mr, Commercial AttachÃ ©, Taliban Embassy, Abu Dhabi,- Mansour, Akhtar Mohammad, Minister of Civil Aviation and Transportation,- Mansur, Abdul Latif, Maulavi, Minister of Agriculture,- Mati, Mohammadullah, Maulavi, Minister of Public Works,- Matiullah, Mullah, Kabul Custom House,- Mazloom, Fazel M, Mullah., Deputy Chief of Army Staff,- Mohammad, Dost, Mullah, Governor of Ghazni Province,- Mohammad, Nazar, Maulavi, Governor of Kunduz Province,- Mohammad, Nik, Maulavi, Deputy Minister of Commerce,- Mohammad, Qari Din, Minister of Higher Education,- Mohammadi, Shafiqullah, Maulavi, Governor of Khost Province,- Momand, Qalamudin, Maulavi, Deputy Minister of Haj Affairs,- Monib, Abdul Hakim, Maulavi, Deputy Minister of Frontier Affairs,- Motaqi, Amir Khan, Mullah, Minister of Education,- Motasem, Abdul Wasay Aghajan, Mullah, Minister of Finance,- Motmaen, Abdulhai, Information and Culture Dept, Kandahar,- Muazen, Samiullah, Maulavi, Deputy of High Court,- Mujahhid, Abdul Hakim, Taliban envoy to the United Nations,- Mustasaed, Mullah, Head of Academy of Sciences,- Mutawakil, Abdul Wakil, Minister of Foreign Affairs,- Muttaqi, Amir Khan, Taliban representative in UN-led talks,- Naim, Mohammad, Mullah, Deputy Minister of Civil Aviation,- Nomani, Hamidullah, Maulavi, High Ranking Official in the Ministry of Higher Education,- Nuri, Maulavi Nurullah, Governor of Balkh Province, Head of Northern Zone,- Nuristani, Rostam, Maulavi, Deputy Minister of Public Works,- Nyazi, Manan, Mullah, Governor of Kabul Province,- Omar, Mohammed, Mullah, Leader of the Faithful ("Amir ul-Mumineen"), Afghanistan,- Omari, Alhaj M. Ibrahim, Deputy Minister of Frontier Affairs,- Paktis, Abdul Satar, Dr, Protocol Dept:, Ministry of Foreign Affairs,- Qalamuddin, Maulavi, Head of Olympic Committee,- Rahimi, Yar Mohammad Mullah, Minister of Communication,- Rahmani, M. Hasan, Mullah, Governor of Kandahar Province,- Rahmani, Arsalan, Maulavi, Deputy Minister of Higher Education,- Rasul, M, Mullah, Governor of Nimroz Province,- Rauf, Abdul, Mullah, Commander of Central Corpus,- Razaq, Abdul, Mullah, Minister of Interior Affairs,- Razaq, Abdul, Maulavi, Minister of Commerce,- Reshad, Habibullah, Mullah, Head of Investigation Dept,- Sadruddin, Alhaj, Mullah, Mayor of Kabul City,- Sufi, Rahmatullah, General, Taliban representative in Europe,- Salek, Abdulhai, Maulavi, Governor of Urouzgan Province,- Sanani, Maulavi, Head of Dar-ul-Efta,- Saqib, Noor Mohammad, Chief Justice of Supreme Court,- Sayed, Alhaj Mullah Sadudin, Mayor of Kabul City,- Sayyed, Saiduddine, Maulavi, Vice-Minister of Work and Social Affairs,- Shafiq, M, Mullah., Governor of Samangan Province,- Shafiq, A. Wahed, Maulavi, Deputy Governor of Kabul Province,- Shahidkhel, S. Ahmed, Maulavi, Deputy Minister of Education,- Shams-ur-Rahman, Mullah, Deputy Minister of Agriculture,- Sharif, Mohammad, Deputy Minister of Interior Affairs,- Shinwari, Jalaluddine, Maulavi, Deputy Minister of Justice,- Stanekzai, Sher Abbas, Deputy Minister of Public Health,- Tahis, Hadji, Deputy Minister of Civil Aviation,- Takhari, Abdul Raqib, Maulavi, Minister of Repatriation,- Tawana, Maulavi, Governor of Paktia Province,- Tayeb, Haji Alla Dad, Mullah, Deputy Minister of Communication,- Turab, Hidayatullah Abu, Deputy Minister of Civil Aviation,- Turabi, Nooruddin, Mullah, Minister of Justice,- Wahab, Malawi Abdul Taliban, ChargÃ © d'Affaires in Riyadh,- Wahidyar, Ramatullah, Deputy Minister for Martyrs and Repatriation,- Wali, Mohammad, Maulavi, Minister of Department of Preventing Vice and Propagating Virtue,- Walijan, Maulavi, Governor of Jawzjan Province,- Wasseq, Abdul-Haq-, Maulavi, Deputy Minister of Security (Intelligence),- Waziri, M. Jawaz, UN Dept, Ministry of Foreign Affairs,- Yaqoub, Mohammad, Maulavi, Head of BIA,- Zaeef, Abdul Salam, Taliban Ambassador to Pakistan,- Zahed, Abdul Rahman, Deputy Minister of Foreign Affairs,- Zaief, Abdul Salam, Mullah, Deputy Minister of Mines and Industries,- Zurmati, Maulavi Rahimullah, Deputy (Publication) Minister of Information and Culture,TALIBAN "EMBASSY", ISLAMABAD- Anafi, Nazirullah, Maulavi, (Commercial AttachÃ ©),- Daud, Mohammad (Administrative AttachÃ ©),- Fauzi, Habibullah (First Secretary/Deputy Head of Mission),- Qadeer, Abdul, General (Military AttachÃ ©),- Qurishi, Abdul Ghafar, Maulavi (Repatriation AttachÃ ©),- Shaheen, Mohammad Sohail (Second Secretary),- Siddiqmal, Mohammad Sarwar (Third Secretary),- Zaeef, Abdul Salam, Mullah (Ambassador Extraordinary and Plenipotentiary),- Zahid, Mohammad, Mullah (Third Secretary),TALIBAN "CONSULATE GENERAL", PESHAWAR- Allamuddin, Syed (Second Secretary),- Mohammad, Akhtar, Maulavi (Education AttachÃ ©),- Najibullah, Maulavi (Consul General),- Saddiq, Alhaj Mohammad, Maulavi (Trade Representative),- Wali, Qari Abdul (First Secretary),TALIBAN "CONSULATE GENERAL", KARACHI- Hakimi, Gul Ahmad, Maulavi (Commercial AttachÃ ©),- Kakazada, Rahamatullah, Maulavi (Consul General),- Noorani, Mufti Mohammad Aleem (First Secretary),- Shenwary, Haji Abdul Ghafar (Third Secretary),TALIBAN "CONSULATE GENERAL", QUETTA- Aazem, Abdul Haiy, Maulavi (First Secretary),- Hamdullah, Maulavi (Repatriation AttachÃ ©),- Murad, Abdullah, Maulavi (Consul General).2. ENTITIES AND BODIES- Ariana Afghan Airlines (formerly known as Bakhtar Afghan Airlines), Afghan Authority Building, PO Box 76, Ansari Watt, Kabul, Afghanistan, and any other offices of Ariana Afghan Airlines,- Banke Millie Afghan (aka Afghan National Bank, aka Bank E. Millie Afghan), Jada Ibn Sina, Kabul, Afghanistan, and any other offices of Banke Millie Afghan,- Da Afghanistan Bank (aka Bank of Afghanistan, aka Central Bank of Afghanistan, aka The Afghan State Bank), Ibni Sina Wat, Kabul, Afghanistan, and any other offices of Da Afghanistan Bank,- account of Ariana Afghan Airlines in Citibank, New Delhi, India,- account of Ariana Afghan Airlines in Punjab National Bank, New Delhi, India,- De Afghanistan Momtaz Bank,- Agricultural Development Bank of Afghanistan (ADB), United Kingdom.3. INDIVIDUALS AND ENTITIES ASSOCIATED WITH USAMA BIN LADEN (UBL) INCLUDING THOSE IN THE AL-QAIDA ORGANISATION- Usama Bin Muhammad Awad Bin Ladin (aka Abu Abdallah Abd Al-Hakim). Born 28.7.1957, Saudi Arabia. Saudi citizenship withdrawn, now officially an Afghan national,- Muhammad 'Atif (aka Abu Hafs). Born (probably) 1944, Egypt. Thought to be an Egyptian national. Senior lieutenant to UBL,- Aiman Muhammad Rabi Al-Zawahiri. Born 19.6.1951, Giza, Egypt. Thought to be an Egyptian national. Former leader of the Egyptian Islamic Jihad, now a close associate of UBL,- Sa'd Al-Sharif. Born c. 1969, Saudi Arabia. Brother-in-law and close associate of UBL. Siaid to be head of UBL's financial organisation,- Saif Al-'Adil. Born c. 1963, Egypt. Thought to be an Egyptian national. Responsible for UBL's security,- Amin Al-Haq (aka Muhammad Amin). Born c. 1960, Nangahar province, Afghanistan, Afghan national. Security coordinator for UBL,- Ahmad Sa'id Al-Kadr (aka Abu Abd Al-Rahman Al-Kanadi). Born 1.3.1948, Cairo, Egypt. Thought to be an Egyptian and Canadian national,- Zain Al-Abidin Muhahhad Husain (aka Abu Zubaida and Abd Al-Hadi Al-Wahab). Born 12.3.1971, Riyadh, Saudi Arabia. Thought to be a Saudi, Plalestinian and Jordanian national. Close associate of UBL and facilitator of terrorist travel,- Saqar Al-Jadawi. Born c. 1965. Thought to be a Yemeni and Saudi national. Aide to UBL,- Bilal Bin Marwan. Born c.1947. Senior lieutenant of UBL."ANNEX IIAnnex VI to Regulation (EC) No 467/2001 is amended as follows:1. Under the heading "International Non-governmental Organisations and Humanitarian Organisations": (a) the details of the Danish Committee for Aid to Afghan Refugees are replaced by the following: "Danish Committee for Aid to Afghan Refugees (DACAAR), Borgergade 10, 3rd floor, POB 53, DK-1002 Copenhagen K, Denmark; 10 Gul Mohar Lane, GOP Box 855 University Town, Peshawar, NWFP, Pakistan";(b) the details of the Danish De-Mining Group are replaced by the following: "Danish De-Mining Group, Borgergade 10, DK-1002 Copenhagen K, Denmark; 5 Gul Town, G.O.R. Road, Ajacent Chaman Housing Scheme, Quetta";(c) the following names are added: "- Afghan/German Basic Education (AG BAS-Ed), 55 DB, Sayed Jamaludin, Afghani Road, University Town, Peshawar, Pakistan,- Afghans' Health and Social Assistance Organisation AHSAO, Old Bara Road, Abdara Road University Town, Peshawar, Pakistan,- Afghan/German Help Coordination Office (AGHCO), House 106, Street 5, Sector H4, Phase 2, Hayatabad, Peshawar, Pakistan,- Afghan Obstetrics and Gynaecology Hospital, House 1, Street 16, Taj Abad, Peshawar, Pakistan,- Afghan Technical Consultants (ATC), 45, D/4, Old Jamrud Road, University, Town, Peshawar, Pakistan,- Agency for Rehabilitation and Energy Conservation in Afghanistan (AREA), 3-39-D-3, Sayed Jamaluddin Afghani Lane, University Town, PO Box 709, Peshawar, Pakistan,- Central Aghanistan Welfare Committee (CAWC), H 412, Main Road No-2, Phase 4, Hayatabad, Peshawar, Pakistan,- Coordination of Humanitarian Assistance (CHA), House 95, Street 6, N3, Phase 4, Hayatabad, Peshawar, Pakistan,- Dental Clinic for Afghanistan Refugees (DCAR), PO Box 356 G.P.O., Peshawar, Pakistan,- Helping Afghan Farmers Organization (HAFO), 53-B Park Avenue, University Town, Peshawar, Pakistan,- Hammer Forum e.v., Kabul, Afghanistan,- Humanitarian Medical Relief Body (HMRB), UPO Box No 1012, University Town, Peshawar, NWFP, Pakistan,- Multi-ethnic Afghan Schools and Humanitarian Assistance (MASHA), Jabar Niem Supermarket, Kolola Pushta, Kabul, Afghanistan,- Norwegian Project Office/Rural Rehabilitation Association for Afghanistan (NPO/RRAA), 15-B, Old Jamrud Road, University Town, UPO Box 832, Peshawar, Pakistan,- ZOA Refugee Care, Sleutelbloemstraat 8, Apeldoorn, the Netherlands."2. Under the heading "Afghan Non-governmental Organisations", the following names are added: "- Afghan-German Technical Training Programme (AGTTP), House 106, Opposite Zarghona School, Qala-e-Fathullah, Kabul, Afghanistan,- Afghan-Turk CAG Educational (ATCE), Istanbul District Faith, Devrisali Bestan, Dolapli No 25, Istanbul, Turkey."